Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it has paragraph number [0064] in it, which is not relevant.  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1 - 5 recite “the steps of “ … without providing sufficient structure, material, or acts for performing the claimed function.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Yonezawa et al. (Vib-Connect: A Device Collaboration Interface Using Vibration; IEEE 2011; which has been provided in the International Search Report).

Regarding claim 1, Yonezawa discloses a method for forming a network (Abstract, lines 2- 3; Section I, 1st 3 lines), the method comprising the steps of:
receiving over-the-air data that includes information on a vibration needed to  pair devices to form a personal-area network (PAN) (Figs. 1, 2, 4; page 123, right column, First, when the users touches Vib-connector to an identifier, which is pasted on service outputter, color information and vibration pattern is sent to information reader module inside the Vib-connector”);
generating the vibration having a predetermined pattern based on the received over-the-air data (page 123, right column, lines 2 - 5 disclose “Those two information are sent to color generator module and vibration generator module. These two modules make Vib-connector to glow in the color according to the color information, and make Vib-connector to vibrate in the received vibration pattern”);
and forming a personal-area network (PAN) with devices that received the vibration (Abstract, lines 2- 4; page 123, right column, 1st paragraph, last 6 lines disclose “Pattern server, then the module receives information of the corresponded service outputter (i.e., IP address or device name). Then it passes the information to applications which manages connection and collaboration with service outputter”; wherein joining the network is interpreted as obtaining the IP address or device name).

Claim 6 is similarly analyzed as claim 1, with claim 6 reciting equivalent apparatus limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 - 4, 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al. (Vib-Connect: A Device Collaboration Interface Using Vibration; IEEE 2011; which has been provided in the International Search Report) in view of Cohen et al. (US 20150145671).

Regarding claim 2, Yonezawa discloses the step of generating the vibration (page 123, right column, lines 2 - 5).
Yonezawa does not disclose the step of generating an oscillation, tremor, shaking, quivering, or pulsation of a piece of clothing.
In the same field of endeavor, however, Cohen discloses the step of generating an oscillation, tremor, shaking, quivering, or pulsation of a piece of clothing (Fig. 2; [0035] discloses “The smart clothing tag 201 may communicate with the server 299 via a network 104” and “The modules of the smart clothing tag 201 may be implemented on or executed by a single device such as a smart clothing device, or on separate devices interconnected via a network”; [0045]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Cohen in the system of Yonezawa because this would allow a person wearing clothing that had vibrating  devices attached to the clothing to be able to join the network.

Regarding claim 3, Yonezawa discloses the predetermined pattern comprises a predetermined frequency or amplitude of vibration (Fig. 3 shows vibration of predetermined frequency; page 123, left column, section B, 1st 2 paragraphs).

Regarding claim 4, Yonezawa discloses the step of forming the PAN comprises the step of forming the PAN only with other devices that detected the vibration (page 123, left column, 1st paragraph discloses detecting pattern; page 123, right column, lines 9+ disclose vibration detection and pairing [IP address or device name obtained]).

Claim 7 is similarly analyzed as claim 2.

Claim 8 is similarly analyzed as claim 3. The data is the predetermined frequency or amplitude of vibration.

Claims 5, 9 are are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al. (Vib-Connect: A Device Collaboration Interface Using Vibration; IEEE 2011; which has been provided in the International Search Report) in view of Cohen et al. (US 20150145671) and further in view of Alameh et al. (US 20100167646; which has been provided in the International Search Report).

Regarding claim 5, Yonezawa discloses the step of forming the PAN comprises the step of forming the PAN only with other devices that detected the vibration (page 123, left column, 1st paragraph discloses detecting pattern; page 123, right column, lines 9+ disclose vibration detection and pairing [IP address or device name obtained]).
Yonezawa does not disclose a master device.
In the same field of endeavor, however, Alameh discloses a master device ([0041] – [0041]). Alameh discloses pairing (Title; Abstract).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Alameh in the system of Yonezawa because a master device is typically is used to control other devices in the system, so forming a master device allows it to control other devices in the network.

Claim 9 is similarly analyzed as claim 5.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to pairing devices to form/join network:

Kim et al.  (US 9313314) discloses wireless network connection control method of performing control for establishing and releasing wireless network connection with another device.
Andrus et al. (US 8837716) discloses sensor derived authentication for establishing peer-to-peer networks.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632